                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI

TERRI LABLANCE,                                       )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )
                                                      )        Case No. 4:19-cv-00693-BP
CORIZON HEALTH, INC.,                                 )
                                                      )        JURY TRIAL DEMANDED
and                                                   )
                                                      )
MISSOURI DEPARTMENT OF                                )
CORRECTIONS.                                          )
                                                      )
                  Defendant.                          )

                                      FIRST AMENDED PETITION

                                        NATURE OF THE CLAIM

         COMES NOW the Plaintiff, Terri LaBlance ("Plaintiff"), by and through her attorneys,

and pursuant to Fed. R. Civ. P. 15(a)(2)1, alleges the following against Corizon Health, Inc.

(“Corizon”) and the Missouri Department of Corrections (“D.O.C.) (hereinafter collectively,

“Defendants”) and states:

         1.       This case is brought by Plaintiff against Defendants Corizon and D.O.C. Plaintiff

seeks monetary damages to redress the deprivation of Rights accorded to Plaintiff under the Civil

rights Act, 42 U.S.C. §1981 (“§1981”), and 42 U.S.C. §2000(e) et. seq. (“Title VII”).

                                      JURISDICTION AND VENUE

         2.       Both jurisdiction and venue are proper in this Court, because federal questions are

involved, and because, the unlawful employment practices were committed within this judicial

circuit. Jurisdiction and venue are therefore proper in this Court pursuant to 28 U.S.C. §1331


1
 In accordance with Fed. R. Civ. P. 15(a)(2), this Amended Petition is filed with written consent of [the opposing
parties]. See Emails attached as Exhibit A.
and 28 U.S.C. §1391(b).

       3.       At all times mentioned herein, all of Defendants’ employees were acting within

the scope of their employment with Defendants and in furtherance of their businesses.

                                             PARTIES

       4.      Plaintiff is an African-American female and citizen of the United States.

       5.      At all times relevant herein, Plaintiff was employed by Defendants.

       6.      Corizon is a corporation authorized and doing business in the state of Missouri.

       7.      D.O.C. is a state agency created and authorized to conduct business in the state of

Missouri.

       8.      At all times relevant to the allegations in this Complaint, Defendants have

engaged in interstate commerce, done business in the State of Missouri and have been employers

within the meaning of 42 U.S.C. §2000(e) et. seq. (“Title VII”).

                                    CONDITION PRECEDENT

       8.      Plaintiff has filed a timely Charge of Discrimination with the Equal Employment

Opportunities Commission (EEOC). A copy of the charge is attached hereto as Exhibit B and is

incorporated herein by reference.

       9.      Plaintiff received her right-to-sue notice pursuant to Title VII. A copy of the right

to sue is attached hereto as Exhibit C and incorporated herein by reference. This action has been

timely filed with this Court, and Plaintiff has met all conditions precedent to filing this action.

                                  GENERAL ALLEGATIONS

       10.     On or about June 12, 2017, Plaintiff began employment with Corizon and D.O.C.

as a “Nurse Practitioner/Medical Provider.”




                                                  2
          11.   On or about September 1, 2017, a Caucasian employee made reference to

something being “nigger-rigged”. The same Caucasian employee, after correction from Plaintiff,

changed her statement to “African-American engineered”.

          12.   On or about January 15, 2018, another Caucasian Lab Technician intentionally

and maliciously, and against medical, Corizon, and D.O.C. protocol, placed a biohazard bag and

specimen on my desk; after refusing a directive of Plaintiff. Plaintiff submitted a complaint as a

result.

          13.   D.O.C. personnel began watching Plaintiff’s every move, conducting thorough

searches of Plaintiff and her belongings while Caucasian employees were not subjected to the

same searches; and barging into Plaintiff’s office while conducting provider/patient consults.

          14.   In February of 2019, Plaintiff received, via U.S. Mail, personal, confidential and

medically protected records from Dr. Karen Epperson, Plaintiff’s supervisor at Corizon. Dr.

Epperson sent Plaintiff’s medical records while employed by Corizon and in her capacity as an

employee of Corizon.

          15.   Based on information and belief, Dr. Epperson and other Corizon staff worked in

concert with D.O.C. employees to question Plaintiff’s employment status.

          16.   On or about February 22, 2019, Plaintiff resigned her employment due to the

racist comments, treatment, and retaliation by Defendants.

          17.   Based on information and belief, Corizon employees did not receive training

and/or were re-trained on prohibitions against discrimination in the work place.

          18.   At all times mentioned herein, before and after, the above described perpetrators

were agents, servants and employees of Defendants and were at all such times acting within the

scope and course of their agency and employment, or their actions were expressly authorized or



                                                3
ratified by Defendant. Therefore, Defendant is liable for the actions of said persons and/or other

perpetrators under all theories pled herein.

                                              COUNT I
                                     Violations of 42 U.S.C. §1981

          19.   Plaintiff hereby incorporates paragraphs 1 through 18 of the Complaint, by

reference, as if fully set forth herein.

          20.   During the course of Plaintiff's employment, Defendant’s representatives, acting

within the scope and course of employment, engaged in a pattern and practice of intentional

discrimination against Plaintiff.

          21.      Defendants’ harassment had the purpose and effect of unreasonably interfering

with Plaintiff’s work performance thereby creating an intimidating, hostile and offensive

working environment.

          22.   The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

          23.   Management level employees knew, or should have known, of the racial

harassment and racial discrimination described herein, but failed to take appropriate remedial

action.

          24.   By failing to conduct a prompt, thorough and honest investigation of Plaintiff’s

allegations and of other witnesses, Defendants exacerbated the racially hostile environment and

racial discrimination in Plaintiff’s work place.

          25.   Because of its actions, Defendants deliberately rendered Plaintiff’s working

conditions intolerable.

          26.   As a result of Defendants rendering the working conditions intolerable, Plaintiff

was forced to quit her job.

                                                   4
        27.     Defendant, through its agents and employees, engaged in these discriminatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights.

        28.     As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff suffers and will continue to suffer damages, including, emotional distress, and

inconvenience.

        WHEREFORE, Plaintiff prays for judgment against Defendant for a finding that she has

been subjected to unlawful discrimination; for an award of compensatory and punitive damages;

for her costs expended; for her reasonable attorneys’ and expert’s fees; and for such other and

further relief the Court deems just and proper.

                                            COUNT II
                     Title VII- Racial Discrimination and Racial Harassment

        29.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if fully set forth herein.

        30.     During the course of Plaintiff's employment, Defendant’s representatives, acting

within the scope and course of employment, engaged in a pattern and practice of intentional

discrimination and racial harassment against Plaintiff.

        31.     The Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff's work performance thereby creating an intimidating, hostile and

offensive working environment.

        32.     The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

        33.     Management level employees knew, or should have known, of the racial

harassment and discrimination described herein, but failed to take appropriate remedial action.

        34.     By failing to conduct a prompt, thorough and honest investigation of Plaintiff’s

                                                  5
allegations and of other witnesses, Defendants exacerbated the racially hostile environment and

discrimination in Plaintiff’s work place.

        35.     Because of its actions, Defendants deliberately rendered Plaintiff’s working

conditions intolerable.

        36.     As a result of Defendants rendering the working conditions intolerable, Plaintiff

was forced to quit her job.

        37.     Defendant, through its agents and employees, engaged in these discriminatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights.

        38.     As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff is now suffering and will continue to suffer damages, including emotional distress, and

inconvenience.

        WHEREFORE, Plaintiff prays for judgment against defendant on Count II of her

Complaint, for a finding that she has been subjected to unlawful racial harassment and

discrimination provided by 42 U.S.C. 2000(e) et seq.; for an award of compensatory and punitive

damages; for her costs expended; for her reasonable attorneys’ and expert’ fees provided by 42

U.S.C. §2000(e) -5(k); and for such other and further relief the Court deems just and proper.

                                            COUNT III
                                      Title VII—Retaliation

        39.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if set forth herein.

        40.     Plaintiff’s complaints concerning the racial discrimination and racial harassment

she was subjected to constituted protected activity.

        41.     By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        42.     Defendant’s retaliation against Plaintiff was committed with malice or reckless

                                                  6
disregard of her federally protected rights. Plaintiff is therefore entitled to an award of punitive

damages in an amount sufficient to punish Defendant and to deter it and other companies from

engaging in similar conduct.

        43.      Defendant’s retaliatory actions against Plaintiff caused her to suffer emotional

distress, inconvenience, and loss of enjoyment of life.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint, for a finding that she has been subjected to unlawful discrimination provided by 42

U.S.C. 2000(e) et seq.; for an award of back pay, including lost fringe benefits, bonuses, costs of

living increases and other benefits including interest; for an award of front pay in a reasonable

amount; for an award of compensatory and punitive damages; equitable relief; for her costs

expended; for her reasonable attorneys’ and expert’s fees provided by 42 U.S.C. 2000(e)-5(k);

and for such other and further relief the Court deems just and proper.

                                              COUNT IV
                           Violations of 42 U.S.C. §1981—Retaliation

        44.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if set forth herein.

        45.     Plaintiff’s complaints concerning the racial discrimination and racial harassment

she was subjected to constituted protected activity.

        46.     By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        47.     Defendant’s retaliation against Plaintiff was committed with malice or reckless

disregard of her federally protected rights. Plaintiff is therefore entitled to an award of punitive

damages in an amount sufficient to punish Defendant and to deter it and other companies from

engaging in similar conduct.

        48.      Defendant’s retaliatory actions against Plaintiff caused her to suffer emotional

                                                  7
distress, inconvenience, and loss of enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of her

Complaint, for a finding that she has been subjected to unlawful discrimination provided by 42

U.S.C. 1981; for an award of back pay, including lost fringe benefits, bonuses, costs of living

increases and other benefits including interest; for an award of front pay in a reasonable amount;

for an award of compensatory and punitive damages; equitable relief; for her costs expended; for

her reasonable attorneys’ and expert’s fees; and for such other and further relief the Court deems

just and proper.



                                                     Respectfully Submitted

                                                     KRIGEL & KRIGEL, PC



                                                 By: /S/ Ivan L. Nugent
                                                     Ivan L. Nugent, MO# 62148
                                                     Lara K. Pabst, MO# 62
                                                     4520 Main St., Suite 700
                                                     Kansas City, Missouri 64111
                                                     Telephone: 816.756.5800
                                                     Facsimile: 816.756.1999
                                                     Email: inugent@krigelandkrigel.com
                                                     Email: lpabst@krigelandkrigel.com

                                                     ATTORNEYS FOR PLAINTIFF




                                CERTIFIECATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served via the court’s email
delivery system to all parties of record on the 30th of December, 2019


                                                     /S/ Ivan L. Nugent
                                                     Ivan L. Nugent

                                                 8
